COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re M.D. Mark, Inc.

Appellate case number:     01-15-00017-CV

Trial court case number: 2014-34393

Trial court:               190th District Court of Harris County

        On January 8, 2015, relator M.D. Mark, Inc. filed a petition for writ of mandamus
challenging the trial court’s October 29, 2014 order denying the motion to appear pro hac vice
filed by Dan Bonifazi. The Court requests a response to the petition for writ of mandamus from
the real parties in interest. It is ordered that the response of any interested party shall be due no
later than Thursday, January 22, 2015.
       It is so ORDERED.

Judge’s signature: /s/ Jane Bland
                    Acting individually       Acting for the Court


Date: January 12, 2015